DETAILED ACTION
Reissue Application:  Non-Final Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/12/2021 has been entered.

Information Disclosure Statement
The documents listed on the information disclosure statement (IDS) of 04/12/2021 (3 sheets) have been reviewed and considered.  See enclosed copy of PTO/SB/08a FORM.
Protest Under 37 CFR 1.291 of Reissue Application
On 05/03/2021, a protest pursuant to 37 CFR 1.291(a) against US Patent Application No. 16/235,920 (i.e., the instant reissue application) accompanied with patents, prior art, and items of information listed on an IDS were filed.  The documents listed on the IDS (1 sheet) in the protest have been reviewed and considered.  See enclosed copy of PTO/SB/08a FORM.  
In view of the prior art arguments made by the protestor, an obviousness rejection of claims 1-3 over Belcher Label1 in combination with Remington, Taneja, and alternatively 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label1 in combination with Remington2, Taneja3, and Brustugun4.

Amended claim 1 is directed to a method of treating a patient having, developing, or recovering from septic shock with continuous intravenous (IV) infusion of l-epinephrine via injecting a prefilled syringe of 1 mg l-epinephrine into a 1,000 mL saline/dextrose IV fluid bag resulting in a diluted concentration of about of 1 g/mL that is free of epinephrine bitartrate and has no more than 12.5% total impurities or no more than 12% d-epinephrine with a tonicity agent.  After injecting the prefilled syringe of epinephrine into the fluid bag, claim 1 further protects the injected IV fluid bag from light or UV-radiation to prevent l-epinephrine degradation and the formation of impurities.  
Amended claim 2 is similar to the method of claim 1 with the following two distinctions.  First, a prefilled syringe having 1 mL of l-epinephrine is injected into the 1,000 mL fluid bag resulting in a diluted concentration of 1 g/mL. The second distinction necessitates the IV infusion to have a ratio of l-epinephrine:d-epinephrine greater than 4:1.  
The Belcher Label is prior art to the instant reissue application, as discussed above in footnote 1.  As detailed below, the combination of Belcher Label with Remington, Taneja, and Brustugun meets these limitations of claims 1 and 2.

Belcher Label discloses treating a patient undergoing septic shock with continuous IV infusion of l-epinephrine with the suggested dosing of 0.05 mcg/kg/min to 2 mcg/kg/min (page 1, left column and page 2).  The Belcher Label teaches only the use of l-epinephrine and is, thus, free of epinephrine bitartrate, as claimed. 
Belcher Label does not specifically recite using a fluid bag to deliver the epinephrine.  
Customarily, IV fluids, e.g., dextrose or saline solutions, are provided as fluid bags for IV infusion and delivered to the patient via an intravenous administration line.  For example, Remington discloses that fluids, e.g., dextrose or saline, are delivered intravenously in an infusion bag, e.g., a polyvinyl chloride flexible container, to a patient with an IV administration set that is sterile, pyrogen-free, and disposable (pages 839-841, Figure 42-1 and Figure 42-4).  
Prior to the effective filing date of the instant invention, it would have been obvious to the one having ordinary skill in the art to use a fluid bag as disclosed by Remington to deliver the epinephrine continuously via IV infusion to a septic shock patient as taught by Belcher Label.  The motivation to do so would provide continuous IV infusion of epinephrine and fluids that are sterile, pyrogen-free, and disposable with a predictable and reasonable expectation of success.
Belcher Label dilutes epinephrine in a solution of 5% dextrose or 5% dextrose & sodium chloride, i.e., tonicity agents (page 2).  Belcher Label lists dosage forms and strengths that provide  instructions to take 1 mg/mL epinephrine from a 2 mL glass ampule that is sterile, preservative-free/sulfite-free solution marked Epinephrine Injection USP, 1 mg/mL (1:1,000) (pages 1 and 3).  Belcher Label specifically adds 1 mL (1 mg) of epinephrine from its ampule to 1,000 mL of a 5% dextrose solution to achieve 1 mcg of epinephrine in each 1 mL, i.e., 1 
Although Belcher Label does not specifically teach using a prefilled syringe of epinephrine to inject into a fluid bag as claimed, Belcher adds epinephrine from the ampule to the 5% dextrose solution.
Taneja teaches storing the injectable liquid pharmaceutical formulation containing preservative-free and sulfite-free 1mg/mL l-epinephrine sterile solution in a prefilled syringe for treating septic shock (column 1, lines 38-51; column 3, lines 25-29 and 47-51; column 5, lines 4-48; column 6, lines 6-8 and 16-23; and claims 1 and 6).  Sterile containers of Taneja include ampules, vials, and syringes to make prefilled syringes or autoinjectors (column 3, lines 49-51).  Stored in a sterilized prefilled syringe or autoinjector, the Taneja formulation with no more than 12.5% total impurities, including no more than 12% d-epinephrine, provides safer medicinal use to achieve an improved standard of patient care with improved l-epinephrine potency throughout its shelf-life (column 2, lines 47-58 and 62-68; column 3, lines 9-14 and 42-56; and column 5, lines 4-14 and 27-65). 
At the time the invention was effectively filed, it would have been obvious to the one having ordinary skill in the art to utilize a prefilled syringe containing the l-epinephrine formulation as taught by Taneja when injecting a fluid bag as disclose by Remington in order to infuse continuously and intravenously the epinephrine when treating a patient undergoing septic shock as taught by Belcher Label.  The motivation to do so would provide a stable preservative-free and sulfite-free l-epinephrine formulation that is sterile and ready to inject into a fluid bag for treating septic shock with a reasonable expectation of successfully providing the patient with more rapid delivery of medication, improved potency, and minimal levels of degradants.  
In order to properly supply, store and handle the epinephrine formulation, Belcher Label particularly discloses protecting the epinephrine solution from light (page 8), because exposure l-epinephrine.  For instance, Brustugun discloses that light can induce degradation of epinephrine and similar substances (page 457, right column).  Since transparent infusion bags containing epinephrine solution can be exposed to both indirect sunlight and room light, Brustugun specifically teaches to “use a suitable physical protection of the infusion solutions (i.e., a coloured infusion bag or an outer protection)” (page 457, left column and page 460, left column).  Moreover, Brustugun stresses that the physical protection device must be transparent to allow for visual inspection of the preparation (page 460, left column).
At the time of the effective filing date of the instant invention, it would have been obvious to one having ordinary skill in the art to encapsulate the IV fluid bag of epinephrine with a translucent colored infusion bag or an outer protection as taught by Brustugun.  The motivation to encapsulate the IV fluid bag of epinephrine with a translucent colored infusion bag when continuously infusing the epinephrine would be to protect the degradation of epinephrine due to light exposure and thus preserve the integrity of the solution with a reasonable expectation of successfully arriving at the limitations of claims 1 and 2.  
Lastly, the Belcher Label does not specifically teach the claim 2 limitation that includes the recitation where the IV infusion has a ratio of l-epinephrine:d-epinephrine greater than 4:1.  
However, the Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (column 5, lines 14-22 and claim 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be about 7.3:1, thus meeting the claimed limitations.  In view of the explicit purity teachings of the Taneja formulation, one having ordinary skill in the art would have found it obvious to arrive at the claimed ratio of l-d-epinephrine in the Belcher Label epinephrine solution with a reasonable expectation of success. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label in combination with Remington and Taneja.

In addition to the limitations recited in claims 1 and 2, as discussed above, amended claim 3 is similar to amended claims 1 and 2, but has three (3) distinctions:  (1) it contains the preamble of “increasing heart rate and heart contractility in a patient having septic shock; (2) it employs a prefilled syringe of 1 mg in 10 mL of epinephrine solution into the fluid bag; and (3) it includes the optional step of protecting the IV bag from exposure to light or UV radiation.  As such, Belcher Label teaches and addresses distinction (1) and renders distinction (2) obvious to optimize, while the optional step of distinction (3) is not required, as detailed below for claim 3. 
  
Belcher Label, Remington, and Taneja were discussed previously.
Becher Label further teaches the administration of epinephrine has direct myocardial stimulation that increases the strength of ventricular contraction (positive inotropic action) and increased heart rate (positive chronotropic action) when treating patients with septic shock (pages 1, 2, and 7).  Accordingly, Belcher Label meets the amended preamble of “increasing heart rate and heart contractility” in a patient having septic shock in claim 3.  
Although Belcher Label does not disclose injecting 1 mg in 10 mL of injectable l-epinephrine into the IV fluid bag as claimed, Belcher Label teaches injecting 1 mg in 1 mL into a fluid bag.
One having ordinary skill in the art would readily recognize that 1 mg/mL is 10 times more concentrated than 1 mg/10 mL i.e., 0.1 mg/mL, thus find it obvious to change the concentration.  Accordingly, one having ordinary skill in the art would have been motivated to optimize the volume of the solvent, namely from 1 mL to 10 mL because a less concentrated solution may be tolerated by more patients.  Also, “[t]he normal desire of scientists or artisans to 
Lastly, the Belcher Label does not specifically teach the claim 3 limitation that includes the recitation where the IV infusion has a ratio of l-epinephrine:d-epinephrine greater than 4:1.  
However, the Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (column 5, lines 14-22 and claim 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be about 7.3:1, thus meeting the claimed limitations.  In view of the explicit purity teachings of the Taneja formulation, one having ordinary skill in the art would have found it obvious to arrive at the claimed ratio of l-epinephrine to d-epinephrine in the Belcher Label epinephrine solution with a reasonable expectation of success. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja as evidenced by Richards5 in combination with Coralic6 and further combined with Brustugun.

Claims 1 and 2 have been amended to remove the word “optionally” thus requiring the limitation of protecting the IV fluid bag from light or UV-radiation after injecting the prefilled epinephrine syringe into the IV bag to prevent 1-epinephrine degradation and impurities from developing.  Brustugun discloses that epinephrine needs to be physically protected from light degradation.  As detailed below, Taneja as evidenced by Richards in combination with Coralic and Brustugun meets the limitations of claims 1 and 2.

Taneja teaches an injectable liquid pharmaceutical formulation in prefilled syringes containing preservative-free and sulfite-free 1mg/mL l-epinephrine sterile solution with no more than 12.5% total impurities, including no more than 12% d-epinephrine and further including a tonicity agent, e.g., sodium chloride (column 3, lines 25-29 and 47-51; column 5, lines 4-48; claims 1 and 6).  Epinephrine bitartrate is an optional ingredient (column 5, lines 57-61), thus its presence is not required.  It is even possible to make the Taneja solutions into larger volumes (column 5, lines 9-11).   The Taneja formulations are more potent and less toxic liquid formulations of l-epinephrine used for both intramuscular (IM) or subcutaneous (SC) injections to counter symptoms of anaphylaxis and intravenous (IV) injection to relieve hypotension associated with certain types of shock and fluid refractory shock, including septic shock (column 1, lines 38-51 and column 6, lines 6-8 and 16-23).  
Taneja meets the claimed limitations directed to treating a patient with septic shock by administering a liquid pharmaceutical formulation of l-epinephrine except for: (1) the continuous administration of l-epinephrine by IV infusion after injecting the formulation into a fluid bag and; (2) protecting the IV fluid bag from light or UV-radiation after injecting the prefilled syringe into the IV bag to prevent 1-epinephrine degradation and impurities.  
The Coralic article teaches continuous IV infusion of epinephrine for anaphylaxis rather than septic shock as claimed.  In particular, Coralic discloses guidelines for administering IV epinephrine continuously to a patient if anaphylactic shock appears to be severe with immediate life-threatening manifestations (pages 3/11 to 4/11).  In order to treat a patient exhibiting signs or having anaphylactic shock, Coralic enumerates three steps showing how to make a continuous IV epinephrine infusion (pages 5/11 to 7/11, including the pictures).  
The first step is to procure a container e.g., pre-filled syringe of 1:1,0007 (i.e., 1 mg/1 mL) as in claims 1 and 2 of epinephrine.  In the second step, 1 mg/mL of epinephrine solution is injected into 1,000 mL normal saline (i.e., tonicity agent) bag resulting in a final diluted epinephrine concentration of 1 microgram/mL (1 g/mL).  In the third step, the fluid from the IV bag is “run wide open” (i.e., when the roller clamp is fully open, flow in the drip chamber is at a maximum flow through the IV conduit) until the hemodynamics of the patient stabilize.  
Richards provides evidence that patients with distributive8 shock, which is caused by septic shock and anaphylaxis, exhibit the hemodynamics of profound systemic vasodilation and intravascular volume depletion (Table 1, left column page 3 and Distributive Shock pages 3-4).  Accordingly, Richards shows that patients undergoing anaphylaxis and septic shock share similar hemodynamic insufficiencies because these are both forms (causes) of distributive shock. 
Prior to the effective filing date of the instant invention, it would have been obvious to one having ordinary skill in the art to administer epinephrine continuously via IV infusion after injecting the formulation into a fluid bag in view of Coralic while meeting the impurity and stability requirements of the optical isomers of epinephrine as disclosed by Taneja to a patient suffering from septic shock.  The motivation to do so would be to formulate and administer more reliable and safer quantities of l-epinephrine having decreased amounts of impurities for treating septic shock as taught by Taneja by combining the benefits of continuously infusing IV 
As such, a clinician would treat septic shock and anaphylaxis with a similar therapy regimen of continuous IV infusion of l-epinephrine to combat the hemodynamic insufficiencies of patients exhibiting profound systemic vasodilation and intravascular volume depletion with a predictable and reasonable expectation of success.  This is because septic shock and anaphylaxis are both causes of distributive shock that possess similar mechanisms of causality, e.g., hemodynamic insufficiencies, as evidenced by Richards.  For these reasons, the instantly claimed l-epinephrine formulation along with its known properties and uses are rendered obvious to administer continuously by IV infusion to septic shock patients after injecting the formulation into a fluid bag in view of the teachings of Taneja as evidenced by Richards in combination with Coralic.
Taneja and Coralic are further silent to protecting the IV bag of epinephrine from light or UV-radiation after injection of the prefilled syringe into the IV bag to prevent l-epinephrine degradation and impurities from delivering as claimed.  
Brustugun discloses that light can induce degradation of epinephrine and similar substances (page 457, right column).  Since transparent infusion bags containing epinephrine solution can be exposed to both indirect sunlight and room light, Brustugun specifically teaches to “use a suitable physical protection of the infusion solutions (i.e.
While administering the epinephrine continuously via IV infusion as taught by the Taneja and Coralic to a patient suffering from septic shock, it would have been obvious to one having ordinary skill in the art to encapsulate the IV fluid bag of epinephrine with a translucent colored infusion bag or an outer protection as taught by Brustugun prior to the effective filing date of the instant invention.  The motivation to encapsulate the IV fluid bag of epinephrine with a translucent colored infusion bag when infusing the epinephrine would be to protect the degradation of epinephrine due to light exposure and thus preserve the integrity of the solution with a reasonable expectation of successfully arriving at the limitations of claims 1 and 2.    
Regarding the limitation of reissue claim 2 that further includes the recitation where the IV infusion of l-epinephrine has a ratio of l-epinephrine:d-epinephrine greater than 4:1, the Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (column 5, lines 14-22 and claim 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be about 7.3:1, thus meeting the claimed limitations.  In view of the explicit purity teachings of the Taneja formulation, one having ordinary skill in the art would have found it obvious to arrive at the claimed ratio of l-epinephrine to d-epinephrine in the Belcher Label epinephrine solution with a reasonable expectation of success. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taneja as evidenced by Richards in combination with Coralic.

As amended, claim 3 is directed to increasing heart rate and heart contractility in a patient having, developing, or recovering from septic shock with a continuous IV infusion of l-epinephrine via injecting a prefilled syringe of 1 mg in 10 mL of l-epinephrine into a 1,000 mL saline/dextrose IV fluid bag resulting in a diluted concentration of about of 1 g/mL that is free l-epinephrine: d-epinephrine greater than 4:1.  As detailed below, Taneja as evidenced by Richards in combination with Coralic meets these limitations of claim 3.

As stated in the Background of the Invention section of Taneja, epinephrine has direct myocardial stimulation that increases the strength of ventricular contraction and cardiac output, positive inotropic action, i.e., positively increases the strength of muscular contraction (contractility) in low-output states; increases heart rate, positive chronotropic action (column 1, lines 17-29).  As such, Taneja expressly meets the newly added claim limitation pertaining to a method of increasing heart rate and heart contractility in a patient with septic shock.  
Taneja teaches an injectable liquid pharmaceutical formulation in prefilled syringes containing preservative-free and sulfite-free 1 mg/mL l-epinephrine sterile solution with no more than 12.5% total impurities, including no more than 12% d-epinephrine and further including a tonicity agent e.g., sodium chloride (column 3, lines 25-29 and 47-51; column 5, lines 4-48; claims 1 and 6).  Epinephrine bitartrate is an optional ingredient (column 5, lines 57-61), thus its presence is not required.  It is even possible to make the Taneja solutions into larger volumes (column 5, lines 9-11).   Lastly, the Taneja formulations are more potent and less toxic liquid formulations of l-epinephrine used for both intramuscular (IM) or subcutaneous (SC) injections to counter symptoms of anaphylaxis and intravenous (IV) injection to relieve hypotension associated with certain types of shock and fluid refractory shock, including septic shock (column 1, lines 38-51 and column 6, lines 6-8 and 16-23).  
Taneja meets the claimed limitations directed to increasing heart rate and heart contractility in a patient with septic shock by administering a liquid pharmaceutical formulation of l
The evidence of Richards was discussed previously.
Coralic was also discussed previously.  The first and second steps of Coralic are related to the limitations of claim 3.  In the first step of Coralic, a container, e.g., pre-filled syringe, of 1:10,0009 (i.e., 1 mg/10 mL) of epinephrine is procured.  In the second step of Coralic, 1 mg/10 mL (claim 3) of epinephrine solution is injected into 1,000 mL normal saline bag thus resulting in a final diluted concentration of 1 microgram/mL (1 g/mL).
Prior to the effective filing date of the instant invention, it would have been obvious to one having ordinary skill in the art to administer epinephrine continuously via IV infusion after injecting the formulation into a fluid bag in view of Coralic while meeting the impurity and stability requirements of the optical isomers of epinephrine as disclosed by Taneja to increase the heart rate and heart contractility in a patient suffering from septic shock.  The motivation to do so would be to formulate and administer more reliable and safer quantities of l-epinephrine having decreased amounts of impurities for increasing heart rate and heart contractility in a patient having septic shock as taught by Taneja by combining the benefits of continuously infusing IV epinephrine to treat patients where shock appears to be severe with immediate life-threatening manifestations as disclosed by Coralic.  
As such, a clinician would treat septic shock and anaphylaxis with a similar therapy regimen of continuous IV infusion of l-epinephrine to combat the hemodynamic insufficiencies of patients exhibiting profound systemic vasodilation and intravascular volume depletion with a predictable and reasonable expectation of success.  This is because septic shock and anaphylaxis are both causes of distributive shock that possess similar mechanisms of causality, e.g., l-epinephrine formulation along with its known properties and uses are rendered obvious to administer continuously by IV infusion to increase heart rate and heart contractility in patient undergoing septic shock in view of the teachings of Taneja as evidenced by Richards in combination with Coralic.
Regarding reissue claim 3 that further includes the recitation where the IV infusion of l-epinephrine has a ratio of l-epinephrine:d-epinephrine greater than 4:1, the Taneja formulation of l-epinephrine stipulates, “no more than 12.5% total impurities or no more than 12% d-epinephrine” (column 5, lines 14-22 and claim 1, 4, and 6).  Assuming the formulation contains 87.5% l-epinephrine and “no more than 12% d-epinephrine,” the ratio of l-epinephrine to d-epinephrine in Taneja would be about 7.3:1, thus meeting the claimed limitations.  In view of the explicit purity teachings of the Taneja formulation, one having ordinary skill in the art would have found it obvious to arrive at the claimed ratio of l-epinephrine to d-epinephrine in the Belcher Label epinephrine solution with a reasonable expectation of success. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference, namely Hoellein10 that reports the results from the Grunert11 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.  As such, the arguments relating to (1) testing the stability of epinephrine hydrogen tartrate (a.k.a. epinephrine bitartrate) while in 
Applicant’s arguments filed 04/12/2021 have been fully considered but they are not persuasive with respect to the arguments applicant presented for (1) Taneja not teaching increasing heart rate and heart contractility by continuous IV infusion of epinephrine in amended claim 3 (pages 5-6 of Applicant’s Response of 04/12/2021) and (2) the argument that epinephrine is contraindicated in patients having shock directed to claims 1-3 (pages 7-8 of Applicant’s Response of 04/12/2021).  In particular, applicant presents the following arguments.  

Applicant argues that the cited references do not teach or suggest a method of increasing heart rate and heart contractility in a patient suffering from septic shock with administering a continuous IV infusion of l-epinephrine as stated in amended claim 3.  Taneja cannot teach or suggest increasing heart rate and heart contractility by continuous IV infusion of l-epinephrine.  Coralic makes no mention of increasing heart rate or heart contractility and certainly not in patients suffering from septic shock.  See 04/12/2021 Response, pages 5-6.  
Since Richards allegedly discloses that patients suffering from distributive shock are characterized by “decreased systemic vascular resistance and increased venous capacitance result[ing] in decreased preload, compromising cardiac output despite increases in heart rate and contractility,” Applicant asserts that patients suffering from sepsis-induced distributive shock experience an unproductive increase in heart rate and contractility.  
One skilled in the art would know that further increases in a patient’s heart rate and contractility – especially when an already increased rate and contractility are failing to ameliorate the effects of decreased systemic vascular resistance and increased venous capacitance – would be dangerous for the patient in view of Richards.  One skilled in the art would not further increase a distributive shock patient’s heart rate and contractility by administering continuous IV infusion of l-epinephrine as claimed, thereby maintaining the ineffective and potential harmful tachycardia.  
In sum, the combination of cited references does not teach or suggest administering a continuous intravenous infusion of l-epinephrine to increase heart rate and heart contractility in a patient suffering from septic shock.  Richards provides no motivation to modify the combination of Taneja and Coralic to increase heart rate and heart contractility in a patient suffering from septic shock with a continuous infusion of l-epinephrine.  See 04/12/2021 Response, pages 5-6. 

In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant rejection is over Taneja as evidenced by Richards in combination with Coralic.  
Responding to applicant’s argument that one having ordinary skill in the art, in view of Richards would not further increase a patient’s heart rate and contractility – especially when an already increased rate and contractility are failing to ameliorate the effects of decreased systemic vascular resistance and increased venous capacitance would be dangerous to a patient, this argument is not persuasive in view of the ensuing reasons.  
First, Richards provides guidance to assist the emergency clinician with generating appropriate differential diagnosis and help guide definitive treatments (page 3, right column).  Richards teaches patients having hemodynamic insufficiencies, i.e., profound systemic vasodilation and intravascular volume depletion, may be experiencing distributive shock caused by either anaphylaxis or septic shock (page Table1, left column, page 3 and Distributive Shock section pages 3-4).
Moreover, Richards plainly teaches, “[v]arious vasopressor medications may be used to support the mean arterial pressure by increasing systemic vascular resistance and/or cardiac output” (page 11, left column under the Vasopressor section).  Vasopressors are used in a therapy protocol for treating septic shock as disclosed by Richards (from page 3, right column to page 4, left column under Distributive Shock section; page 11, left column under Vasopressors section; and page 13, right column to page 14, left column including Table 4 under Septic Shock section).  Richards expressly states that the goal of the protocol for treating septic shock is to 
The primary reference of Taneja expressly teaches “[e]pinephrine has direct myocardial stimulation that increases the strength of ventricular contraction and cardiac output, positive inotropic action; increases heart rate, positive chronotropic action; and causes vasoconstriction in the veins” (column 1, lines 21-29).  Taneja plainly teaches that epinephrine:  (1) is a first-line vasopressor (column 1, lines 21-29); and (2) provides critical care relief for septic shock (column 1, lines 48-51 and column 6, lines 21-23).
Taneja meets the newly added claim limitation pertaining to a method of increasing heart rate and heart contractility in a patient with sepsis.  Taneja further teaches IV injection of epinephrine “provides critical relief of hypotension associated with . . . septic shock” (column 1, lines 48-51 and column 6, lines 6, 7, and 21-23), which is not contested by applicant.
Considering the specific category of a patient’s shock, e.g., distributive shock, a clinician would administer the l-epinephrine formulation of Taneja as evidenced by Richards with a continuous infusion therapy after injecting into a fluid bag as disclosed by Coralic to treat patients with septic shock with a predictable and reasonable expectation of success.
Accordingly, the artisan would administer epinephrine for its known vasopressor properties in order to increase a distributive shock patient’s heart rate and contractility.  As stated previously, Taneja unambiguously meets the newly added claim limitation pertaining to a method of increasing heart rate and heart contractility in a patient.  This is because epinephrine 
Applicant asserts that the state of the art at the time of the ’157 application was filed was that epinephrine was contraindicated in nonanaphylactic –including septic – shock.  When the Hospira Epinephrine product insert was being reviewed for publication, and when considering all evidence available at the time, the totality of the art taught away from using epinephrine in septic shock.  
Although one of skill reviewing the state of the art in 2017 may have considered the earlier disclosure of each of Taneja from 2016, PulmCCM from 2013, and Trzeciak from 2008, by 2017 the state of the art was such that the risks associated with using epinephrine in septic shock outweighed any benefit.  The Hospira Epinephrine product insert was revised in September, 2017 shortly after the ’157 application was filed in June, 2017. 
One skilled in the art, at the time of the ’157 application was filed, would have had to proceed contrary to the state of the art to administer epinephrine to a patient with septic shock.  One of skill, such as a physician, would not have done so when the label of the product being used warned against administration to such a patient.  A physician certainly would not have expected to safely and successfully administer epinephrine to a patient suffering from septic shock.  
In sum, one of skill in the art would have recognized the 2017 Epinephrine product insert as representative of the state of the art at the time the application was filed.  One of skill would have had to proceed contrary to the state of the art to administer epinephrine to a patient suffering from septic shock.  See pages 7-8 of Applicant’s Response of 04/12/2021.

Contrary to applicant’s assertion that epinephrine is contraindicated in shock (nonanaphylactic) as stated in Hospira Epinephrine product insert of Nov. 2017, the vasopressor of epinephrine is known in the art for treating septic shock as shown by the following state of the art references.  
First, Epinephrine12 lists prescribing information that “[e]pinephrine injection USP, 1 mg/mL is indicated to increase mean arterial blood pressure in adult patient with hypotension 
Second, Rhodes13 teaches epinephrine is used as a vasoactive agent (i.e., vasopressor) in the treatment of septic shock (Abstract and particularly pages 310, 325, 351, and 357).  Third, Texas Children’s Hospital14 discloses infusing epinephrine to treat septic shock in neonates and patients with refractory shock (pages 2, left column, pages 3-6).  Both Rhodes and Texas Children’s Hospital were published in January 2017, which is less than 5 months before the filing of the ’157 Application. 
Fourth, Belcher Label, which was published in July 2014 and specifically on 07/29/2014 by the FDA in connection with NDA 205029, expressly discloses treating a patient undergoing septic shock with continuous IV infusion of l-epinephrine with the suggested dosing of 0.05 mcg/kg/min to 2 mcg/kg/min (page 1, left column and page 2). 
Fifth, PulmCCM15 discloses epinephrine is one of the five most commonly used vasopressors for septic shock (1st paragraph page 1/4).  In fact, the Surviving Sepsis Guidelines consider epinephrine as the next-line agent for septic shock after norepinephrine (3rd paragraph on page 1/4 and last paragraph on page 2/4 of PulmCCM).  PulmCCM further recites that vasopressors can be started and continued simultaneously with fluid resuscitation, especially in patients with severe hypotension (3rd
Sixth, Taneja, which was published 03/15/2016, specifically teaches IV injection of epinephrine “provides critical relief of hypotension associated with . . . septic shock” (column 1, lines 48-51 and column 6, lines 6, 7, and 21-23).  Seventh, Trzeciak16 discloses that epinephrine is one of five vasoactive agents used in the management of patients having septic shock (page 448, right column, last paragraph).  In fact, the authors of Trzeciak “concluded that there is no difference in efficacy and safety for epinephrine versus norepinephrine plus dopamine in the management of septic shock” (page 449, right column, 1st full paragraph).  
Consequently, the state of the art, including the Epinephrine label of Belcher Pharmaceuticals revised February 2017 and the Belcher Label of July 2014, at the time of filing the ’157 Application shows using epinephrine to treat shock via IV infusion.  Applicant’s arguments regarding that epinephrine is contraindicated in treating patients with nonanaphylactic – including septic shock, are not in alignment with the totality of state of the art.  Accordingly, applicant’s arguments continue to be unpersuasive.
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you 

All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/TIMOTHY M SPEER/            Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Epinephrine Injection USP, 1mg/mL (1:1000) ampule for IV infusion from Belcher Pharmaceuticals, LLC of July 2014, hereinafter referred to as Belcher Label (listed on the IDS of 05/03/2021).  The Belcher Label was published by the US Food and Drug Administration (FDA) on 07/29/2014 in connection with New Drug Application (NDA) 205029 (listed on IDS of 05/03/2021).  By listing US Patent No. 10,039,728 in the Orange Book for the epinephrine product (NDA No. 205029) as referenced by the July 2014 Belcher Label, Belcher has acknowledged that at least one claim of US Patent No. 10,039,728 covers the FDA approved product referenced in the Belcher Label.  Also, the Belcher product, which was approved by the FDA in 2014 and sold or offered to sell (at least as early as February 2015 as corroborated by reference CH on the IDS of 05/03/2021) in the US more than a year before the earliest priority date of May 16, 2017 for this reissue application. See MPEP §2133.03.
        
        2     Remington, The Science and Practice of Pharmacy, 21st Ed., Lippincott, Williams & Wilkins, 2006, pp. 839-841 and 1386 (listed on the IDS of 05/03/2021).  
        
        3     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (listed on the IDS of 05/03/2021 and listed in IDS of 03/11/2019).
        
        4     Brustugun, J., et al., “Photostability of epinephrine – the influence of bisulfite and degradation products,” Pharmazie 59:457-463, 2004, hereinafter referred to as Brustugun.
        5     Richards, J. B. et al., “Diagnosis And Management of Shock In The Emergency Department”, Emergency Medicine Department, Volume 16, Number 3, pages 1-24, March 2014, hereinafter referred to as Richards.
        
        6     Coralic, Zlatan. “The Dirty Epi Drip:  IV Epinephrine When You Need It”, Academic Life in Emergency Medicine, June 27, 2013 (URL:https://www.aliem.com/2013/06/dirtyepi/  (listed on the IDS of 08/22/2019 and on the PTO Form 892 of 12/02/2019).
        
        7     Epinephrine having a concentration unit of 1:1,000, correlates to 1 gm:1,000 mL, which is also equivalent to 1,000 mg:1,000 mL, which ultimately equates to 1 mg:1 mL or 1 mg/mL.  In other words, 1 mL of 1:1,000 vial is drawn from the prefilled container to yield the delivery of 1 mg of epinephrine as in claims 1 and 2. 
        
        8     The mechanisms that can result in shock are divided into four (4) categories: (1) hypovolemic; (2) distributive; (3) cardiogenic; and (4) obstructive (Abstract of Richards).
        
        9     Epinephrine having a concentration unit of 1:10,000, correlates to 1 gm:10,000 mL, which is also equivalent to 1,000 mg:10,000 mL, which ultimately equates to 1 mg:10 mL or 0.1 mg/mL.  In other words, 10 mL of 1:10,000 vial is drawn from the prefilled container to yield the delivery of 1 mg of epinephrine as in claim 3.
        10     Hoellein, L. et al., “Ficts and facts of epinephrine and norepinephrine stability in injectable solutions,” International Journal of Pharmaceutics 434, pp. 468-480, 2012 (cited in PTO-892 of 10/07/2020).  
        
        11     Grunert, et al., “The action of ultraviolet and visible light on drugs from phenylalkylamine series with regard to their stability in plastic containers” The Pharmacy, 1982, Vol. 11, VEB Vertag Volk und. Health Berlin, Berlin, Germany.  English Translation.  See IDS of 11/13/2020.  
        12     Epinephrine – epinephrine injection, solution, concentrate Belcher Pharmaceuticals, LLC, revised February, 2017, 14 pages, submitted in the IDS of 04/12/2021.  This reference was combined on the IDS along with the Belcher Package Label that was revised in December 2020.
        
        13     Rhodes, A. et al., “Surviving Sepsis Campaign: International Guidelines for Management of Sepsis and Septic Shock,” Intensive Care Med, 43:304-377, published online 01/18/2017.
        
        14     Texas Children’s Hospital, “Evidence-Based Outcomes Center, Recognition and Initial Management of Septic Shock, Evidence-Based Guideline”, January 2017, pages 1-9. 
        
        15     PulmCCM, Vasopressors for septic shock (from the Surviving Sepsis Guidelines), published 9/13/2013 obtained from the internet on 1/12/2020 at https://pulmccm.org/review-articles/vasopressors-septic-shock-surviving-sepsis-guidlines/.
        
        16     Trzeciak et al. “Septic Shock” Critical Care Medicine, 2008, Third Edition, Part II, Critical Care Cardiovascular Disease, Chapter 24, pp. 439-452, submitted in IDS of 11/13/2020.